Citation Nr: 1806458	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  12-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right ankle fracture with ORIF, currently rated as 0 percent disabling prior to June 6, 2012 and 10 percent disabling after June 6, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to December 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the course of the appeal, RO jurisdiction was transferred to Waco, Texas.  

The Veteran was scheduled for a Board video conference hearing on April 3, 2017.  Due to a scheduling conflict the hearing was rescheduled for May 3, 2017.  However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Prior to June 6, 2012, the Veteran's right ankle disability does not warrant a compensable rating.

2.  Since June 6, 2012, the Veteran's right ankle disability has shown to be productive of no more than a moderate disability picture with functional effects involving pain and other limitations affecting her daily life at work and home. 


CONCLUSION OF LAW

The criteria for assignment of a compensable rating prior to June 6, 2012, and an increased rating in excess of 10 percent after June 6, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations and VA medical opinions.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service connected right ankle disability on appeal since she was last examined in June 2017.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).

The Board acknowledges the Veteran's representative's request in the January 2018 appellate brief for "a new examination and x-ray along with opinion and rationale of her right ankle to distinguish her current continuity of symptoms".  As will be discussed in the decision below, the evidentiary record contains competent lay and medical evidence to decide the claims on appeal and therefore a remand for another examination is not needed.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 .

When, as here, the Veteran is requesting a higher rating for an already established service connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Musculoskeletal disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71(a), Diagnostic Codes 5270-5274 -- Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5271 (limited motion of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus).  Also for consideration is Diagnostic Code 5262 (impairment of the tibia and fibula with ankle disability).

The Veteran's service connected right ankle disability has been rated pursuant to 38 C.F.R. § 4.71(a), Diagnostics Code 5271, for limited motion of ankle.  Under this code, moderate limited motion of the ankle warrants a 10 percent rating and marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71(a).  Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6(2017). 

By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," Stedman's Medical Dictionary 87 (25th ed. 1990)).


Right Ankle Prior to June 6, 2012

The Veteran's service connected right ankle disability prior to June 6, 2012 has been assigned a noncompensable rating.  In order for a compensable rating to be assigned during this period, there must be malunion of the tibia and fibula with slight knee or ankle disability, ankylosis of the ankle, moderate limited motion of the ankle, ankylosis of the subastragalar or tarsal join in good weight bearing position, malunion of os calcis or astragalus with moderate deformity, or astragalectomy.  38 C.F.R. § 4.71(a), Diagnostic Codes 5262, 5270, 5271, 5272, 5273, and 5274.

The Veteran was afforded a VA examination in February 2011.  This VA examination showed the Veteran had no limitation of motion in her right ankle.  Range of motion for dorsiflexion was 0 to 20 degrees (normal), and plantar flexion was 0 to 70 degrees (normal).  The examiner reported no objective evidence of pain with active motion.  Additionally, range of motion of the right ankle was not limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The Veteran's right ankle x-rays were normal.  The x-rays showed the fracture was well healed and the alignment anatomic.  

The Board finds that prior to June 6, 2012, the Veteran's right ankle did not manifest malunion of the tibia and fibula with slight knee or ankle disability, ankylosis of the ankle, moderate limited motion of the ankle, ankylosis of the subastragalar or tarsal join in good weight bearing position, malunion of os calcis or astragalus with moderate deformity, or astragalectomy.  As such, prior to June 6, 2012, the Veteran's right ankle did not warrant a compensable rating.  

Right Ankle On/After June 6, 2012

The Veteran's service connected right ankle disability on or after June 6, 2012 has been assigned a 10 percent rating pursuant to 38 C.F.R. § 5271, for moderate limited motion of the ankle.  In order for an evaluation higher than the assigned 10 percent rating to be warranted for the right ankle on or after June 6, 2012, there must be malunion of the tibia and fibula with moderate ankle disability, ankylosis of the ankle, marked limited motion of ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy.  38 C.F.R. § 4.71(a), Diagnostic Codes 5262, 5270, 5271, 5272, 5273, and 5274.

The Veteran had a VA examination of her right ankle in June 2012.  At this time the Veteran reported that since February 2011 she experiences increased pain when the weather gets cold.  Although the Veteran denied constant pain, she did report "intermittent sharp pain, twice weekly, lasting 3 to 4 hours with an intensity of 5 out of 10."  See June 2012 VA Ankle Examination at page 14.  Standing, cold weather and running were factors precipitating the pain.  Upon experiencing flare-ups, the Veteran reported a decreased capacity to run stand or tolerate cold weather.  Range of motion testing showed plantar flexion to 45 degrees (normal) but dorsiflexion was limited to 10 degrees.  No objective evidence of painful motion was noted.  The VA examiner reported the Veteran's functional loss and impairment was "less movement than normal."  Id. at page 16.  The Veteran reported no localized tenderness or pain on palpation of the joints or soft tissue of either ankle.  Her muscle strength was normal and no ankylosis of the subtalar and/or tarsal joint was present.

In July 2016 the Veteran was treated by VA and complained of outer ankle pain.  The Veteran reported the pain intensity as a 3 out of 10.  The Veteran also reported that the onset of the pain had been greater than one year.  Medication, rest and repositioning assisted the Veteran in relieving the pain.  The Veteran stated that the pain is "always there" and that the pain affects physical activity, walking, concentration and work productivity.  See July 2016 Dallas VAMC Treatment Record at page 63.  The Veteran reported falling without injury but reported it was due to poor balance and right knee weakness.  Id. at 64.

The Veteran had a VA examination of her right ankle in June 2017.  Range of motion testing for the right ankle showed dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 30 degrees.  The Veteran's muscle strength was noted as normal with no muscle atrophy.  The Veteran reported having no flare-ups.  The VA examiner noted there was less movement than normal and interference with standing.  The examination reported no ankylosis.  There was no instability or dislocation detected as well as, arthritis.  X-rays were normal.  The examiner noted there was no objective evidence of pain with weight bearing or nonweight bearing and no functional impact to the Veteran's current employment status.  Further the examiner noted there was no change in the service connected diagnosis and no additional diagnosis were rendered.  

The Board finds that since June 6, 2012, at its worst, the Veteran's right ankle disability has been manifested by dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The record does not demonstrate that the Veteran's right ankle disability was manifested by malunion of the tibia and fibula with moderate ankle disability, ankylosis, marked limited motion of ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy.  As such, since June 6, 2012, the Veteran's right ankle disability does not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Codes 5262, 5270-5274. 38 C.F.R. §§ 4.71(a).

As such, the benefit of the doubt doctrine is not applicable and entitlement to a compensable rating prior to June 6, 2012 and a rating in excess of 10 percent after June 6, 2012 for right ankle fracture with ORIF, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert. 

ORDER

Entitlement to a compensable rating prior to June 6, 2012 and an increased rating in excess of 10 percent after June 6, 2012, for right ankle fracture with ORIF, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


